Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-5 are pending. Claims 1-5 are under examination.

Claim of Benefit
	Applicant is claiming benefit to PCT/CN2018/105597 filed 09/13/2018. This benefit will be granted upon a filing of a certified translation. See MPEP 1895.01 “A certified copy of the international application (and an English translation of the international application) may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120  and 365(c)  if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘855 (WO2020/051855, Published 03-2020. All references are made to an attached machine translation).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	
855 disclose the following (par. 08-14).
​In the invention, the chemical structural formula of the alkenyl active methylene compound is as follows:

    PNG
    media_image1.png
    75
    107
    media_image1.png
    Greyscale

[0009]
R1 and R2 are independently selected from the group consisting of hydrogen, alkyl, phenyl, substituted phenyl, naphthyl, pyridyl and quinolinyl; EWG is selected from an ester group, a ketone group and an amide group; and the EWG' is selected from the group consisting of hydrogen, ester groups, keto groups and amide groups
[0010]
​In the chemical structural formula of the alkenyl active methylene compound, the alkyl group can be methyl, and the substituted phenyl group can be halogen-substituted phenyl and methoxy-substituted phenyl
[0011]
​In the present invention, the metal hydride comprises sodium hydride, lithium hydride, potassium hydride, calcium hydride, preferably sodium hydride, lithium hydride, and more preferably sodium hydride; the palladium compound comprises palladium chloride, palladium acetate, Pd(MeCN)2Cl2, [(n3-C3H5)PdCl]2, Pd(TFA)2, Pd(dppp)Cl2, Pd2(dba)3, and Pd(C6H5CN)2Cl2​, Pd(OH)2, Pd(OH) 2, Pd(H3)4, Pd(HNO3)2Cl2, preferably palladium chloride, palladium acetate, and more preferably palladium chloride.
[0012]
​In the present invention, the molar ratio of the palladium compound, the metal hydride and the alkenyl active methylene compound is (0.01-1): (1-5): 1, preferably (0.03-0.1): (1-3): 1, more preferably 0.05: (1.5-2.5): 1, and most preferably 0.05: 2: 1
[0013]
the solvent comprises DMA (N, N-dimethylacetamide), DMF, THF, DME or dioxane.
[0014]
​In the present invention, the reduction of the alkenyl active methylene compound is -50°C -120° C, preferably 0-50° C, more preferably room temperature; the reduction time is 0.3-10 hours, preferably 0.5-5 hours, more preferably 45 min.

855 disclose examples of the EWG and ‘EWG as -COOEt, -COC6H5 and -CON(CH3)2 (par. 24 and 26).
855 disclose the following example (par. 26).

    PNG
    media_image2.png
    338
    1002
    media_image2.png
    Greyscale

This anticipates the claims.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘105 (CN109096105, Published 12-2018, as cited in the IDS filed 03/12/2021. All references are made to an attached machine translation unless otherwise stated).


	105 discloses the following (pages 3-5).


    PNG
    media_image3.png
    88
    867
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    88
    173
    media_image4.png
    Greyscale
This figure was obtained from the original document.


    PNG
    media_image5.png
    197
    866
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    138
    872
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    138
    896
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    195
    890
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    206
    899
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    143
    876
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    194
    876
    media_image11.png
    Greyscale


105 discloses the following example.

    PNG
    media_image12.png
    33
    901
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    127
    479
    media_image13.png
    Greyscale
 This figure was obtained from the original document.


    PNG
    media_image14.png
    144
    886
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    305
    875
    media_image15.png
    Greyscale


.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Liu et al. (The Employment of Sodium Hydride as a Michael Donor in Palladium-catalyzed Reductions of alpha, beta-Unsaturated Carbonyl Compounds, Published 02-2019. As cited in the IDS filed 03/12/2021).

Liu et al. disclose the following Table 3 (p. 1557).

    PNG
    media_image16.png
    134
    464
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    487
    464
    media_image17.png
    Greyscale


The disclosed room temperature anticipates the temperatures. 
Concerning the amount of time, Liu et al discloses the reactions go to completion (p. 1557). This anticipates the times.

Conclusion
Claims 1-5 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        


/JAFAR F PARSA/Primary Examiner, Art Unit 1622